Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated February 22, 1994 (People v Pena, 201 AD2d 676), affirming a judgment of the Supreme Court, Queens County, rendered April 10, 1992, on the ground of ineffective assistance of appellate counsel.
*755Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Miller, O’Brien and Altman, JJ., concur.